DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0048, lines 2 and 3 references “external device 104”, but the external device has previously been labeled and referred to as 106
Paragraph 0049, lines 1 references “external device 104”, but the external device has previously been labeled and referred to as 106
Paragraph 0050, line 2 references “IMD 106”, but the implantable medical device has previously been labeled and referred to as 104
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 5, 14, and 16 are objected to because of the following informalities:  
Claim 3, line 2: “the” should be inserted before “P-waves”
Claim 3, line 5: “respective” should be inserted before “P-wave”
Claim 5, line 2: “respective” should be inserted before “P-wave”
Claim 14 reads “processing circuitry comprises processing circuitry of a computing system configured to wirelessly communicate with the medical device.” Should be reworded as “processing circuitry comprising processing circuitry” is awkward.
Claim 16, line 2: “the P-wave” should be “the respective P-wave”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8, 10-21 are directed to a method of identifying P-waves and calculating a gain factor, which is an abstract idea.  Claims 1-8, 10-21 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
identifying P-waves within a cardiac signal for a cardiac episode detected by the medical device
calculating a gain factor for display of the cardiac signal based on the identified P- waves.
These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; 
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
A medical device
This element of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the element “a medical device” merely generally links the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Alternatively, broadly speaking, a device that stores a cardiac signal is a medical device, which only requires a computer memory.  Such a memory device is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “a cardiac signal stored by a medical device” does not qualify as significantly more because this limitation merely describes the nature of the cardiac signal and does not incorporate the medical device as part of the claimed invention.  Alternatively, broadly speaking, a device that stores a cardiac signal is a medical device, which only requires a computer memory.  Such a memory device does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-8 and 10 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exception: 
Claim 10: Subcutaneous electrodes 
This claim limitation does not integrate the exception into a practical application.  In particular, the elements of claims 10 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the subcutaneous electrodes are nothing more than electrodes detecting voltage changes within the body.  Such electrodes are conventional as evidenced by:
US Patent Application Publication US 20050288726 A1 (Gollasch) implantable electrodes such as those used in pacemakers are conventional (Paragraph 0052).
US Patent Application Publication US 20030144572 A1 (Oschman) implantable electrodes are conventional (Paragraph 0072).
US Patent Application Publication US 20200085333 A1 (Freed) Internal electrodes are conventional (Paragraph 0040).
US Patent Application Publication US 20140303470 A1 (Tsukada) electrodes fabricated for implantation are conventional (Paragraph 0014).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of claim 11 is as follows:
Claim 11 is merely a generic system that performs the method of claim 1. As such, only the generic system elements will be addressed as the method has been rejected above. The generic system elements are as follows:
processing circuitry
The element “processing circuitry” of claim 11 does not integrate the exception into a practical application of the exception.  In particular, the element “processing circuitry” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 11 does not recite additional elements that amount to significantly more than the judicial exception itself.  The processing circuitry does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 12-20 depend from claim 11, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 14: Processing circuitry comprises processing circuitry of a computing system configured to wirelessly communicate with the medical device
This claim limitation does not integrate the exception into a practical application.  In particular, the elements of claims 14 are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of processing and wireless communication) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
Further, the claim limitation does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of claim 21 is as follows:
Claim 21 is merely a non-transitory computer readable storage system that contains instructions on how to execute the method of claim 1. As such, only the storage system elements will be addressed as the method has been rejected above. The storage elements are as follows:
A non-transitory computer readable storage system
The element “non-transitory computer readable storage system” of claim 21 does not integrate the exception into a practical application of the exception.  In particular, the element “non-transitory computer readable storage system” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Also, the element “a medical device system” is not part of the claimed storage system.
Step 2B: Claim 21 does not recite additional elements that amount to significantly more than the judicial exception itself. Further, the storage system does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)). Also, the element “a medical device system” is not part of the claimed storage system.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an atrial arrhythmia episode” in line 4, but it is not clear if this recitation is the same as, related to, or different from “an atrial arrhythmia episode” of claim 2, lines 1-2.
Claim 12 recites “an atrial arrhythmia episode” in line 4, but it is not clear if this recitation is the same as, related to, or different from “an atrial arrhythmia episode” of claim 12, line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8-11, 14-16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferek-Petric US Patent Application Publication Number US 2005/0027321 A1 hereinafter Petric.
Regarding claim 1, Petric discloses a method comprising: identifying P-waves within a cardiac signal stored by a medical device for a cardiac episode detected by the medical device (Paragraph 0005-0006 It is noted that P-waves must have been identified in order for any operations to be carried out on them); and calculating a gain factor for display of the cardiac signal based on the identified P- waves (Paragraph 0037).
Regarding claim 4, Petric discloses the method of claim 1, wherein calculating the gain factor comprises: determining an amplitude of each of the P-waves, and determining an average of the P-wave amplitudes (Paragraph 0059).
Regarding claim 5, Petric discloses the method of claim 4, wherein the amplitude of each P-wave is determined based on a maximum value of the cardiac signal for the P-wave (Paragraph 0059 It is noted that the definition of amplitude is “the maximum extent of a vibration or oscillation, measured from the position of equilibrium.” Thus, measuring the amplitude of the P-wave is finding its maximum value).
Regarding claim 8, Petric discloses the method of claim 1, wherein calculating the gain factor comprises: calculating a first gain factor based on the identified P-waves for display of a first portion of the cardiac signal that includes at least one of the P-waves (Paragraph 0037); and calculating a second gain factor, different than the first gain factor, for display of a second portion of the cardiac signal that does not include any of the identified P-waves (Paragraph 0037).
Petric discloses two distinct sets of electrodes in Fig 2 and paragraph 0037. Electrodes 30 and 32 are located in a patient’s ventricle and detect the R-wave. Electrodes 34 and 36 are located within the patient’s atria to detect the P-wave. The electrode sets are configured to detect different waves and thus have different optimal gain settings to reliably detect these waves. As such, both sets of electrodes go through distinct automatic gain controlled amplifiers 56 and 60 respectively. These amplifiers automatically adjust the gain applied to each signal based on what wave is being detected. Thus, the amplifier 56 for electrodes 30 and 32 calculates a gain factor based on R-waves for display of a portion of the cardiac signal (the R-wave) and does not include any identified P-waves. Similarly, amplifier 60 for electrodes 34 and 36 calculates a gain factor based on identified P-waves for a portion of the cardiac signal (the P-wave). These gain factors are distinct from each other.
Regarding claim 9, Petric discloses the method of claim 1, wherein the medical device comprises an implantable medical device (Paragraph 0008).
Regarding claim 10, Petric discloses the method of claim 1, wherein the cardiac signal comprise a cardiac signal sensed via subcutaneous electrodes (Paragraph 0008).
Regarding claim 11, Petric discloses a medical device system comprising processing circuitry (Paragraph 0008) configured to: identify P-waves within a cardiac signal stored by a medical device for a cardiac episode detected by the medical device (Paragraphs 0005, 0006 It is noted that P-waves must have been identified in order for any operations to be carried out on them); and calculate a gain factor for display of the cardiac signal based on the identified P- waves (Paragraph 0037).
Regarding claim 14, Petric discloses the system of claim 11, wherein the processing circuitry comprises processing circuitry of a computing system configured to wirelessly communicate with the medical device (Paragraph 0050.)
Regarding claim 15, Petric discloses the system of claim 11, wherein, to calculate the gain factor, the processing circuitry is configured to: determine an amplitude for each of the P-waves; and determine an average of the P-wave amplitudes (Paragraph 0059).
Regarding claim 16, Petric discloses the system of claim 15, wherein the processing circuitry is configured to determine the amplitude of each P-wave based on a maximum value of the cardiac signal for the P-wave (Paragraph 0059 It is noted that the definition of amplitude is “the maximum extent of a vibration or oscillation, measured from the position of equilibrium.” Thus, measuring the amplitude of the P-wave is finding its maximum value).
Regarding claim 19, Petric discloses the system of claim 11, wherein the gain factor comprises a first gain factor (Paragraph 0037), and the processing circuitry is configured to: calculating the first gain factor based on the identified P-waves for display of a first portion of the cardiac signal that includes at least one of the P-waves (Paragraph 0037); and calculating a second gain factor, different than the first gain factor, for display of a second portion of the cardiac signal that does not include any of the identified P-waves (Paragraph 0037).
Petric discloses two distinct sets of electrodes in Fig 2 and paragraph 0037. Electrodes 30 and 32 are located in a patient’s ventricle and detect the R-wave. Electrodes 34 and 36 are located within the patient’s atria to detect the P-wave. The electrode sets are configured to detect different waves and thus have different optimal gain settings to reliably detect these waves. As such, both sets of electrodes go through distinct automatic gain controlled amplifiers 56 and 60 respectively. These amplifiers automatically adjust the gain applied to each signal based on what wave is being detected. Thus, the amplifier 56 for electrodes 30 and 32 calculates a gain factor based on R-waves for display of a portion of the cardiac signal (the R-wave) and does not include any identified P-waves. Similarly, amplifier 60 for electrodes 34 and 36 calculates a gain factor based on identified P-waves for a portion of the cardiac signal (the P-wave). These gain factors are distinct from each other.
Regarding claim 21, Petric discloses a non-transitory computer-readable storage system comprising instructions that, when executed by processing circuitry of a medical device system, cause the processing circuitry to (Paragraph 0006): identify P-waves within a cardiac signal stored by a medical device for a cardiac episode detected by the medical device (Paragraph 0005 It is noted that P-waves must have been identified in order for any operations to be carried out on them); and calculate a gain factor for display of the cardiac signal based on the identified P-waves (Paragraph 0037).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petric in view of Sarkar US Patent Application Publication US 2016/0235992 A1 hereinafter Sarkar
Regarding claim 2, Petric discloses the method of claim 1, wherein calculating the gain factor comprises automatically calculating the gain factor based on the identified P-waves (Paragraph 0037). 
Petric fails to disclose the method further comprising determining that the episode is an atrial arrhythmia episode detected by the medical device, or performing the P-wave gain factor calculation based on the determination that the episode is an atrial arrhythmia episode.
Sarkar teaches a method for determining an atrial arrhythmia event by sensing a cardiac event, calculating an atrial arrhythmia score, and utilizing that score to identify the arrythmia event (Abstract). Thus, Sarkar falls within the same field of endeavor as the applicant’s invention.
Sarkar teaches a method for identifying P-waves and utilizing the detected P-waves to augment its atrial arrhythmia detection (Paragraph 0045). Sarkar further teaches a method to determine the type of event occurring such as an atrial flutter event (Paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the atrial arrythmia detection of Sarkar with the method of Petric because Petric already contains all necessary equipment to make perform the detection and doing so would allow for more comprehensive monitoring of the patient’s condition. Furthermore, it would have been obvious to calculate the gain factor based on the determination that an arrythmia event occurs because the event will be of interest to clinicians so the gain factor will be required to display the event effectively.
Regarding claims 3 and 13, Petric discloses the method of claim 1 and system of claim 11 respectively.
Petric fails to disclose the method further comprising / processing circuitry being configured to: identifying P-waves comprises detecting each of the P-waves by at least: averaging segments of the cardiac signal associated with R-waves that meet an RR interval selection criterion; and detecting the P-wave based on a derivative of the average of the segments.
Sarkar teaches that P-waves are identified by first determining a RR interval parameter. If the RR interval parameters are not satisfied then no P-Waves will be detected. Once the RR interval parameters have been met the method establishes a P-wave window based around an R-wave (Paragraph 0044).  The system then records a number of P-waves and averages them to create a characteristic P-wave (Paragraph 0045). Once the characteristic P-wave has been found, first and second derivatives are taken of the characteristic P-wave and the amplitudes of the derivatives are set as thresholds for P-wave detection (Paragraph 0047-0051).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the P-wave identification method of Sarkar with the method of Petric because Petric identifies P-waves but does not explicitly state how and the method of Sarkar would be an acceptable method to utilize. 
Regarding claim 12, Petric discloses the system of claim 11, wherein the processing circuitry is further configured to calculate the gain factor based on the identified P-waves (Paragraph 0037).
Petric fails to disclose the system further being configured to determine that the episode is an atrial arrhythmia episode detected by the medical device. Petric further fails to disclose wherein the processing circuitry is configured calculate the P-wave gain factor based on the determination that the episode is an atrial arrhythmia episode.
Sarkar teaches a method for identifying P-waves and utilizing the detected P-waves to augment its atrial arrhythmia detection (Paragraph 0045). Sarkar further teaches a method to determine the type of event occurring such as an atrial flutter event (Paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the atrial arrythmia detection of Sarkar with the method of Petric because Petric already contains all necessary equipment to make perform the detection and doing so would allow for more comprehensive monitoring of the patient’s condition. Furthermore, it would have been obvious to calculate the gain factor based on the determination that an arrythmia event occurs because the event will be of interest to clinicians so the gain factor will be required to display the event effectively.
Regarding claim 20, Petric discloses the system of claim 11, wherein the processing circuitry is configured to: identify the P-waves and calculate the gain factor for the display of the cardiac signal based on the identified P- waves (Paragraph 0037).
Petric fails to disclose the system further being configured to determine a type of the episode; and determine whether to identify the P-waves based on the type of the episode.
Sarkar teaches a method for identifying P-waves and utilizing the detected P-waves to augment its atrial arrhythmia detection (Paragraph 0045). Sarkar further teaches a method to determine the type of event occurring such as an atrial flutter event (Paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the episode type identification of Sarkar with the method of Petric because identifying the type of episode that occurred is helpful when creating an effective treatment solution. Furthermore, it would have been obvious to determine if the P-waves should be identified because the P-waves will be desired whenever an atrial event is detected in order to create a complete picture of the event.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petric in view of Bardy US Patent Number US 10,799,137 B2 hereinafter Bardy
Regarding claims 6 and 17, Petric discloses the method of claim 1 and system of claim 11 respectively. 
Petric fails to disclose the method / system further comprising determining a zoom factor for zooming in on a portion of the cardiac signal based on the gain factor.
Bardy teaches a system for facilitating easy viewing of an ECG plot by creating an R-R interval plot with calculated differences between recording times of successive pairs of R-peaks (Abstract). Each R-R interval contains a cardiac event and allow for easy viewing by a clinician (Column 2 Line 61 – Column 3 line 2).
 Bardy teaches that when it is instructed to zoom in on a selection of data either by a user or artificial intelligence the desired section of data in question is magnified (Column 20 lines 5-10). Magnifying the data improves readability for a clinician. The degree of magnification is inherently linked to the gain factor applied to the data as larger gain factors will produce larger spikes on a chart. Larger spikes are easier to read and require a lower zoom factor when selected.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the magnification of Bardy with the method of Petric because magnifying areas of interest on an ECG plot improves readability and may be helpful when diagnosing a patient.

Regarding claims 7 and 18, Petric in view of Bardy discloses the method of claim 6 and system of claim 17 respectively. 
Petric fails to disclose the method or system applying the zoom factor in response to user input.
Bardy teaches the system providing the ability for a user to zoom in and out in a sliding fashion to facilitate marking of cardiac data and identifying events (Column 17 lines 16-35)
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the zooming through user input of Bardy with the method of Petric because magnifying areas of interest on an ECG plot improves readability and may be helpful when diagnosing a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 - 7540
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/       Examiner, Art Unit 3791  

/MATTHEW KREMER/       Primary Examiner, Art Unit 3791